Case 2:21-cv-02271-MCA-LDW Document 12 Filed 04/15/21 Page 1 of 3 PagelD: 66

Leonard V. Jones, Esq. (ID 113352014)
CHASAN LAMPARELLO MALLON & CAPPUZZO, PC

300 Lighting Way, Suite 200

Secaucus, New Jersey 07094

201-348-6000

Attorneys for Defendant Michael Rempusheski
Our File No.: 13258-0275

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KEVIN ALFARO and GEORGEANA i CIVIL ACTION
SZISZAK, : Case No. 2:21-cv-2271
Plaintiffs, ! NOTICE OF MOTION TO DISMISS
IN LIEU OF ANSWER
Vv. PLAINTIFF'S COMPLAINT

AGAINST DEFENDANT
MICHAEL REMPUSHESKI,

Defendant.

 

TO: Alan G. Peyrouton, Esq.
Peyrouton Law
200 Passaic St.
Hackensack, New Jersey 07601

Attorneys for Plaintiffs,

Kevin Alfaro and Georgeano Sziszak
COUNSEL:

PLEASE TAKE NOTICE that as soon as counsel may be heard,
the undersigned attorneys for Defendant Michael Rempusheski
shall apply before the United States District Court, District of
New Jersey, for an Order granting Defendant’s Motion to Dismiss

Plaintiff's Complaint against Defendant Michael Rempusheski, for

failure to state a claim upon which relief may be granted
Case 2:21-cv-02271-MCA-LDW Document 12 Filed 04/15/21 Page 2 of 3 PagelD: 67

pursuant to Fed. R. Civ. P. 12(b)(6) in the above- referenced

 

matter.

The movant shall rely upon the annexed Brief and
Certification of Counsel with Exhibit in support of this Motion.
A proposed form of Order is attached hereto.

Oral argument is requested if timely opposition is filed.

CHASAN LAMPARELLO MALLON & CAPPUZZO, PC
Attorneys for Defendant Michael
Rempusheski

By: /s/ Leonard V. Jones

 

LEONARD V. JONES

DATED: April 15, 2021
Case 2:21-cv-02271-MCA-LDW Document 12 Filed 04/15/21 Page 3 of 3 PagelD: 68

CERTIFICATION OF SERVICE

I hereby certify that on April 15, 2021, I caused to be
filed with the Clerk of the United States District Court for the
District of New Jersey, Newark, New Jersey, via Electronic
Filing, Defendant Michael Rempusheski’s Notice of Motion to
Dismiss Plaintiffs’ Complaint against Michael Rempusheski,
supporting Brief, Certification of Counsel with Exhibit, and
proposed form of Order. On April 15, 2021, I caused to be served
copies of the above referenced pleadings via electronic filing
upon the following:
Alan G. Peyrouton, Esq.
Peyrouton Law
200 Passaic St.
Hackensack, New Jersey 07601

Attorneys for Plaintiffs,
Kevin Alfaro and Georgeano Sziszak

I hereby certify that the foregoing statements made by me
are true. I am aware that if any statement made by me is

willfully false, I am subject to punishment.

By: /s/ Leonard V. Jones

 

LEONARD V. JONES

DATED: April 15, 2021
